Case 9:19-bk-11573-MB        Doc 311 Filed 09/27/19 Entered 09/27/19 12:00:44             Desc
                              Main Document     Page 1 of 1


Richard E. Weltman (rew@weltmosk.com)
Michael L. Moskowitz (mlm@weltmosk.com)
Debra Kramer (dk@weltmosk.com)
Adrienne Woods (aw@weltmosk.com)
Melissa A. Guseynov (mag@weltmosk.com)
WELTMAN & MOSKOWITZ, LLP
Attorneys for Debtor/Debtor-in-Possession
270 Madison Avenue, Suite 1400
New York, New York 10016-0601
(212) 684-7800
                        UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                               NORTHERN DIVISION
                                                    )   Case No. 9:19-bk-11573-mb
In re:                                              )
                                                    )   Chapter 11
                                                    )
          HVI CAT CANYON, INC.,                     )   JOINDER TO GIT, INC.’S
                                                    )   SUPPLEMENTAL BRIEF IN SUPPORT
                                                    )   OF DEBTOR’S MOTION TO APPROVE
                               Debtor.              )   USE OF CASH COLLATERAL AND TO
                                                    )   SURCHARGE COLLATERAL
                                                    )

         PLEASE TAKE NOTICE that Debtor, HVI Cat hereby files this joinder to GIT, Inc.’s

Supplemental Brief in Support of Debtor’s Motion to Approve Use of Cash Collateral and to

Surcharge Collateral [ECF Doc. 306] and supports the relief requested therein.

DATED this 27th day of September 2019.



                                                    WELTMAN & MOSKOWITZ, LLP
                                                    Attorneys for Debtor/Debtor in Possession

                                                    By: /s/ Michael L. Moskowitz
                                                         MICHAEL L. MOSKOWITZ
                                                    270 Madison Avenue, Suite 1400
                                                    New York, New York 10016
                                                    (212) 684-7800
